Annex A
RPC 1.1 Competence

***

Comment:

***

Maintaining Competence

       [8]   To maintain the requisite knowledge and skill, a lawyer should keep abreast
of changes in the law and its practice, including the benefits and risks associated with
relevant technology, engage in continuing study and education and comply with all
continuing legal education requirements to which the lawyer is subject. To provide
competent representation, a lawyer should be familiar with policies of the courts in
which the lawyer practices, which include the Case Records Public Access Policy
of the Unified Judicial System of Pennsylvania.




RPC 1.6 Confidentiality of Information

***

Comment:

***

Acting Competently to Preserve Confidentiality

       [25] Pursuant to paragraph (d), a lawyer should act in accordance with
court policies governing disclosure of sensitive or confidential information,
including the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania. Paragraph (d) requires a lawyer to act competently to safeguard
information relating to the representation of a client against unauthorized access by third
parties and against inadvertent or unauthorized disclosure by the lawyer or other persons
who are participating in the representation of the client or who are subject to the lawyer's
supervision. See Rules 1.1, 5.1 and 5.3. The unauthorized access to, or the inadvertent
or unauthorized disclosure of, information relating to the representation of a client does
not constitute a violation of paragraph (d) if the lawyer has made reasonable efforts to
prevent the access or disclosure. Factors to be considered in determining the
reasonableness of the lawyer’s efforts include, but are not limited to, the sensitivity of the
information, the likelihood of disclosure if additional safeguards are not employed, the
cost of employing additional safeguards, the difficulty of implementing the safeguards,
and the extent to which the safeguards adversely affect the lawyer’s ability to represent
clients (e.g., by making a device or important piece of software excessively difficult to
use). A client may require the lawyer to implement special security measures not required
by this Rule or may give informed consent to forgo security measures that would
otherwise be required by this Rule. Whether a lawyer may be required to take additional
steps to safeguard a client’s information in order to comply with other law, such as state
and federal laws that govern data privacy or that impose notification requirements upon
the loss of, or unauthorized access to, electronic information, is beyond the scope of these
Rules. For a lawyer’s duties when sharing information with nonlawyers outside the
lawyer’s own firm, see Rule 5.3, Comments [3]-[4].




                                             2